Order of business
As this is the first time I have presided over this House, allow me to start by thanking you for your applause, for your welcome and for the trust you have placed in me.
The final draft agenda has been distributed. The following amendment has been proposed:
Wednesday:
I have received, on behalf of the Committee on Economic and Monetary Affairs, a request for the oral question to the Commission by Mrs Pervenche Berès on greater convergence of supervisory practices at European Union level (Ο-0126/2006 - Β6-449/2006), which was planned for today's debate, to be postponed to a later sitting, so that it can be examined jointly with the oral question to the Council on the same subject.
Madam President, I should like to congratulate you on your election.
The Committee on Economic and Monetary Affairs would like to put a question both to the Council and to the Commission regarding the convergence of supervisory practices. However, the question to the Council has clearly got lost in the preparations for the Conference of Presidents. We are still happy to be able to debate these kinds of subjects with the Commission, but there is a major issue at stake in the matter that we are discussing, including for the German Presidency. We are therefore counting on its support to find a slot in the agenda of one of our forthcoming sittings so that we can deal at the same time with the oral question submitted to the Commission and with the one submitted to the Council on this absolutely crucial issue of the convergence of supervisory practices in the field of financial markets.
I am also counting on the support of the presidency of this Parliament to obtain a good slot for this debate.
(Parliament approved the requested postponement)